Citation Nr: 1012768	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-36 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae (PFB), currently evaluated as noncompensably (zero 
percent) disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1976 to 
February 1980 and from February 1981 to August 1982.  He had 
an initial active duty training period from November 1973 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The Veteran's pseudofolliculitis barbae (PFB) is manifested 
by subjective complaints of burning, itching and pain; the 
evidence does not show any of the characteristics of 
disfigurement, and there is no evidence of intermittent 
systemic therapy, or at least 5 percent but less than 20 
percent of the exposed areas affected.  The Veteran's 
scarring was not found to be unstable or painful on 
examination.


CONCLUSION OF LAW

The criteria for a compensable (10 percent) rating for the 
Veteran's pseudofolliculitis barbae have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7813 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession 
that pertains to the claim.  See 73 Fed. Reg. 23353-54 
(April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, July 2008, and October 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors 
have been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to an increased 
rating, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran 
was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided examinations in furtherance of his 
claim.  VA examinations with respect to the issue on appeal 
were obtained in July 2004, and September 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, 
as they were predicated on consideration of the pertinent 
evidence of record, and provided information necessary to 
apply the relevant diagnostic criteria pertaining to the 
Veteran's PFB.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  No duty to notify or assist was 
unmet.  

II. Law and Analysis

In this case, the Veteran contends that his PFB symptoms 
have worsened since the initial award of service connection.  
He believes that he is entitled to a compensable rating for 
his service-connected pseudofolliculitis barbae in part 
because he noted that he was unable to shave even with Magic 
Shave or other similar products without his face breaking 
out, and stated that if he did not keep facial hair and if 
the barber did not cut his hair properly, then he 
experienced full-blown symptoms.  The Veteran noted that he 
experienced ingrown hair which caused neck pain, and stated 
that his PFB forced him to wear facial hair.  A statement 
from a friend of the Veteran noted that she had known him 
for a long time, and as long as she could remember, he had 
always had a facial rash.  Another statement from a friend 
described seeing bumps on the back of his head, and neck.  
See November 2008 statements.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2004.  At this examination the examiner 
noted that the Veteran had a history of bumps on his neck 
that got worse with hair cutting, and diagnosed the Veteran 
with pseudofolliculitis barbae, and also acne keloidalisis, 
noting old small papules on his posterior scalp, and a one 
millimeter pustule.  The examiner noted that the Veteran 
wore a beard and had a few active follicular lesions.  The 
examiner started the Veteran on a topical treatment with 
Clinda solution and doxycycline.

Outpatient treatment records from the St. Louis VA medical 
center (VAMC), contain a September 2007 dermatology 
consultation that noted follicular papules in the beard 
distribution, a May 2008 entry noted that the Veteran's PFB 
was doing well, and a June 2008 entry noted that the 
Veteran's facial folliculitis had resolved.  A January 2009 
entry noted few erythematous follicular papules on bearded 
areas.

An October 2008 list of the Veteran's active medications 
noted that he was on clindamycin phosphate topical solution, 
doxycycline hyclate, and hydrocortisone one percent cream, 
applied twice daily as needed for scalp or beard itching.  

The Veteran was afforded another VA examination in September 
2008.  At this examination, the Veteran complained of 
increased PFB, noting that intermittently he had flares, and 
usually had one or two lesions.  The examiner, I.H., M.D., a 
dermatologist, noted that the Veteran's current treatment 
was doxycycline, (100 milligrams), and bp wash.  The 
examiner stated that neither topical steroids nor injections 
with steroids were used to treat the Veteran's PFB.  The 
Veteran described symptoms of burning and itching after 
using clippers, and pain at the lesion site, but noted no 
systemic symptoms.  On examination of the scalp, the 
examiner noted older papular one to two-millimeter scars 
about 20 plus on the posterior scalp/neck with one to two 
pustules.  Examination of the face revealed a full beard 
about 1/4 inch or so, and found no active lesions on the 
Veteran's face, and no pigmentary changes on the face.  The 
examiner diagnosed the Veteran with mild pseudofolliculitis 
barbae, noting that he would add a topical hydrocortisone 
cream to the Veteran's treatment, and would continue the 
Veteran on benzoyl peroxide and doxycycline.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board 
has found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009).  In this case, the Board finds that the Veteran's 
disability should be evaluated under Diagnostic Code 7813 
for dermatophytosis which includes tinea barbae (tinea of 
the beard area), and tinea capitis (head).  This code 
requires that disability be rated as disfigurement of the 
head, face or neck (DC 7800), or as scars (DC's 7803, 7804 
and 7805), or as dermatitis (DC 7806), depending on the 
predominant disability.  38 C.F.R. § 4.118.  Here, in order 
to properly evaluate and rate the Veteran's PFB, because the 
Veteran's disability affects his face and scalp, and has 
also been shown to cause scarring, the Board will consider 
and discuss all applicable diagnostic codes, including the 
diagnostic provisions pertaining to disfigurement of the 
head, face or neck, scarring, and the diagnostic code 
pertaining to dermatitis or eczema (DC 7806).  

Under Diagnostic Code 7806, a 60 percent rating will be 
assigned where more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or, constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  A 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or, systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during 
the past 12-month period; and a 10 percent rating is 
warranted where at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or, intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period.  A 
noncompensable rating is warranted where less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
is affected, and; no more than topical therapy required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

Disfigurement of the head, face, or neck is rated under DC 
7800.  Under Diagnostic Code 7800, a 10 percent rating is 
for application when there is one characteristic of 
disfigurement.  A 30 percent rating is for application when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or with two or three 
characteristics of disfigurement.  Note (1) to Diagnostic 
Code 7800 defines the eight characteristics of disfigurement 
for purposes of evaluation under § 4.118.  They are: (1) a 
scar five or more inches (13 or more cm.) in length; (2) a 
scar at least one-quarter inch (0.6 cm.) wide at the widest 
part; (3) surface contour of the scar elevated or depressed 
on palpation; (4) scar adherent to underlying tissue; (5) 
skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).

Under Diagnostic Code 7803, a maximum 10 percent rating is 
warranted for unstable superficial scars.  A note, following 
the criteria, defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Diagnostic Code 7804 provides for a maximum 10 
percent rating for superficial scars that are painful on 
examination.  A note, following the criteria, defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  Under Diagnostic Code 7805, scars are to be 
rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118 (2008).

(The criteria for rating disabilities under Diagnostic Codes 
7800, 7801, 7802, 7804, and 7805 were changed, effective 
October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).  The 
amendment applies to all applications for benefits received 
by VA on or after October 23, 2008, and in instances where 
an application was filed earlier, but only if the claimant 
requests review under the changes.  Id.  Here, the Veteran's 
application was filed before October 23, 2008, and there has 
been no request for review under the amended criteria.)  

In this case, the Board finds that the Veteran is not 
entitled to a compensable evaluation under the diagnostic 
codes pertaining to dermatitis or eczema (DC 7806), 
disfigurement of the head, face or neck (DC 7800), or 
scarring (DC's 7803, 7804 and 7805).  

Regarding Diagnostic Code 7806, the record does not show PFB 
on at least five percent but less than 20 percent of the 
exposed areas affected.  The July 2004 examiner noted old 
small papules on the Veteran's posterior scalp and a few 
active follicular lesions in his beard area.  A September 
2008 VA examiner found evidence of about 20 papules on the 
posterior scalp/neck with one to two pustules, and found no 
active lesions on the Veteran's face.  A January 2009 
progress note entry showed a few erythematous follicular 
papules on the bearded area and scalp.  Based on this 
evidence showing only a few active follicular lesions in 
2004, no active lesions on the Veteran's face in 2008, and 
only a few follicular papules on the bearded area and scalp 
in 2009, the Board finds that the evidence does not show 
that the Veteran's PFB is present on at least five percent 
of the exposed areas affected.

Further, the record does not show evidence of intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period.  
Specifically, the September 2008 examiner noted that the 
Veteran was not injected with steroids, nor was he taking 
topical steroids.  The Veteran is currently prescribed 
doxycycline, which is an antibiotic used to treat bacterial 
infections, not an immunosuppressive drug.  Therefore, based 
on the above analysis, the Board finds that a compensable 
rating for PFB under Diagnostic Code 7806 is not warranted.

Further, considering Diagnostic Code 7800, in this case, a 
compensable, 10 percent evaluation is not for application 
because the medical evidence does not demonstrate one 
characteristic of disfigurement.  The rating criteria lists 
eight characteristics of disfigurement, none of which the 
Veteran meets.  The only scars noted were one to two 
millimeter scars, which do not meet the size of the scarring 
necessary to constitute one characteristic of disfigurement 
because the Veteran does not have a scar five or more inches 
in length, or a scar at least .6 cm wide at the widest part.  
The Veteran's disability does not meet any other 
characteristics of disfigurement.  Specifically, no evidence 
has shown the surface contour of the scars elevated or 
depressed on palpation, his scars being adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (the 2008 examiner specifically 
noted that there were no pigmentary changes on the Veteran's 
face), no evidence of an abnormal skin texture, and no 
evidence of underlying soft tissue missing, or skin 
indurated and inflexible.  Further, the papular scarring 
which was noted on the Veteran's scalp/neck was not found to 
be unstable, because there was no mention of loss of 
covering of skin over the papular scarring; and the 
Veteran's scarring was also not found to be painful.  
Lastly, the September 2008 VA examination does not reflect 
that the papular scarring resulted in limitation of 
function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805.

In conclusion, the Board finds that the Veteran is not 
entitled to a compensable rating under any of the diagnostic 
codes discussed above for his PFB, which has been described 
as mild.


ORDER

Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


